 4:17-cr-03089-JMG-CRZ Doc # 234 Filed: 03/04/21 Page 1 of 1 - Page ID # 2105




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                   Plaintiff,                            4:17-CR-3089

vs.                                                         ORDER

RODNEY P. MAZZULLA,

                   Defendant.

      This matter is before the Court upon initial review of the pro se motion
to vacate under 28 U.S.C. § 2255 (filing 232) filed by the defendant, Rodney
Mazzulla. The defendant has submitted a 54-page motion raising fact-
intensive claims arising from his jury trial. See filing 232. The Court finds that
the government should respond to the motion before the Court determines
whether an evidentiary hearing is required. Accordingly,


      IT IS ORDERED that the government shall respond to the
      defendant's § 2255 motion (filing 232) on or before April 19, 2021.


      Dated this 4th day of March, 2021.


                                            BY THE COURT:



                                            John M. Gerrard
                                            Chief United States District Judge
